DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                           Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Currently, (Fig. 6) has the reference character(s) (501b), (Fig. 12) has the reference character(s) (C2) and (Figs. 15A & 15B) have the reference character(s) (G), which are not found in the specification of the instant application. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-2, 4-5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerard et al. (EP-1,434,689, hereinafter Gerard) and in further view of Hagihara et al. 
(US-2015/0,258,762, hereinafter Hagihara)Regarding claim 1, 	
An apparatus for manufacturing an SMC, the apparatus comprising: 
a bottom film supplying portion (10) provided with a film roll and unwinding a bottom film wound on the film roll for supply thereof; 
a first slot die (20a) applying a bottom resin on the bottom film supplied from the bottom film supplying portion (10); 
a carbon fiber supplying portion (30) provided with a creel and unwinding a large tow carbon fiber wound on the creel for supply thereof; 
a spreading portion (40) spreading the large tow carbon fiber supplied from the carbon fiber supplying portion (30) for widening; 
a cutting portion (50) cutting the supplied spread carbon fiber into a predetermined length and distributing the cut carbon fiber on the bottom resin; 
a top film supplying portion (60) provided with a film roll and unwinding a top film wound on the film roll for supply thereof; 
a second slot die (20b) applying a top resin on the top film supplied from the top film supplying portion (60); and 
a film laminating portion (70) pressing the top film supplied upside down and the bottom film with a predetermined pressure to laminate.
Gerard teaches the following:
([0024]) teaches referring now to Figure 1, a sheet molding compound sheet 100 is shown as having a first carrier film layer 102.
([0040]) teaches that a first layer of paste 104 is dispensed onto the first carrier film layer 102. ([0089]) Adding that the volumetric paste extrusion device 208 consists of a paste tank 260 and a slit extrusion die 262. As shown in (Fig. 20-22) the extrusion device comprises a slot die.
([0024]) teaches that a mat, or veil 106, having elongation along the length and with of the veil, preferably achieved by using a plurality of non-continuous irregularly shaped glass fibers 108 in the veil. ([0026]) teaches that the fibers can be glass, carbon fiber or any other fibrous material.
([0042]) teaches that the partially filamentized or unfilamentized fiber 158 is chopped using a chopper 160 onto the veil 106 prior to the addition of the second paste layer 110.
([0024]) teaches that a second carrier film layer 112. ([0041]) teaches that the second carrier film layer 112 is unrolled from a roll or reel 162
([0024]) teaches that a second paste layer 110 is utilized. ([0041]) teaching that the (second) paste layer 110 is introduced from another traditional dispensing device 117 onto the inner side of the second carrier film layer 11 
([0043]) teaches that a wire mesh belt 170 compacts the sheet molding compound sheet 100 to form a respective compacted sheet molding compound sheet 177 of a desired sheet weight that is then rolled onto a take up roll 172. Noting, that ([0003]) states that the resin and chopped fibers are sandwiched between films of plastic material to form a laminated sheet that is wound in rolled form or festooned for storage.
Regarding Claim 1, Gerard is silent on spreading the carbon fiber prior to chopping. In analogous art for fabricating a mat that comprises chopped fibers that are applied with resin to form a fiber reinforced sheet composite, Hagihara teaches the following:
([0048]) teaches that when a strand width of the supplied reinforcing fibers is small, if necessary, a strand may be widened up to the above specific width in the process of supplying the strand to form a thin wide-width strand. The widening operation may be done, for example, by bringing the strand in contact with a roller or a bar for widening the width.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method of the laminate of Gerard. By adding a means for widening the width of the carbon fiber prior to chopping, as taught by Hagihara. For the purpose of bringing a carbon fiber strand width into a desired range, ([0048]). The use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results allows for the recitation of KSR case law. Where, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
Regarding claim 2, 	
Wherein the cutting portion (50) is provided with a first cutter (50a) and 
a second cutter (50b), 
which are disposed to be spaced apart from each other by a predetermined distance, and 
the apparatus further includes: 
a third slot die (20c) disposed between the first cutter (50a) and the second cutter (50b), and 
applying an intermediate resin on the carbon fiber, which is cut in a predetermined length by the first cutter (50a) and distributed on the bottom resin.
Gerard teaches the following:
– c.) ([0046]) teaches implementing two different choppers. Highlighting, that this arrangement with two choppers is best seen in (Figs. 7-9).  Noting, that as depicted, the two choppers are found to be spaced apart from each other by a predetermined distance.
& e.) ([0046]) teaches that optional third layer 165 of paste may be applied with a third device 167, preferably a paste extruder, or other device as described above. Noting, that the third device 167 is found to be between the first and second cutters. 
([0046]) a layer of chopped fiber 158 is applied on top of the second paste layer 163.
Regarding claim 4, 	
A reinforcing fabric supplying portion (90) provided with a fiber roll and unwinding the reinforcing fabric wound on the fiber roll and 
continuously supplying on the bottom resin applied on the bottom film to stack thereon.
Gerard teaches the following:
& b.) ([0040]) teaches that referring to (Figs. 4 – 6) the mat / veil 106, or similar mat-like material may be unrolled from a mat roll 107 through a series of tensioning rollers 109 onto the first layer of resin paste 104. Highlighting, that ([0040]) notes that a first layer of paste 104 is dispensed onto the first carrier film layer 104.
Regarding claim 5, 	
Wherein the reinforcing fabric supplying portion (90) is provided in plural, the multiple reinforcing fabric supplying portions (90) disposed to be spaced apart from each other by predetermined intervals and 
supplying different types of reinforcing fabrics at the same time from each of the reinforcing fabric supplying portions (90), and 
the cutting portion (50) distributing the cut carbon fiber and a slot die for applying a resin are disposed between the multiple reinforcing fabric supplying portions (90).
Gerard teaches the following:
([0056]) teaches that a composite sheet may be made with a veil on the top side as described above, and a second veil is applied to the backside of the part. ([0045]) teaches that when the veil 106 is applied under the paste layer 104 as shown in Figure 7, or on top of the paste layer 104, as shown in figures 8 and 9. Highlighting, that the two supplying portions (creels) for the veils are found to be disposed to be spaced apart from each other by predetermined intervals.
([0031]) teaches a wide variety of veil types that may be utilized, including BGF Industries product numbers 497A, 504, 550, 627, 975, and various Conformat / Surmat N-XXX products. 
([0045]) teaches that a device 164, which is preferably a paste extruder as shown in the figures, but which could alternatively comprise a funnel device as described herein. ([0046]) teaching that a layer of chopped glass 158 is applied on top of the paste layer 163, or alternatively a mat or veil could be applied at this stage. 
B.) Claim(s) 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerard in view of Hagihara and in further view of Sonoda et al. (US-2018/0,134,857, hereinafter Sonoda)
Regarding claim 3, 	
A dividing portion (80) dividing the large tow carbon fiber widely spread by the spreading portion (40) into multiple strands of small tow carbon fiber along the longitudinal direction of the fiber.
Regarding Claim 3, Gerard as modified teaches the majority of claim 1 but is silent on dividing the large tow carbon fiber widely spread by the spreading portion (40) into multiple strands of small tow. In analogous art for a random mat that comprises reinforcing carbon fibers and a resin to form sheet moulding compounds, Sonoda teaches the following:
([0091]) teaches that a means for separating the fibers are not particularly limited, and examples thereof include a method in which the strand is divided into thin bundles with a slitter. In the case of separating the fibers using a slitter, a suitable method for obtaining fibers having a desired fiber width is to regulate the slit spacing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus as taught by the combination as applied to claim 1 by incorporating a slitter as a means for dividing and separating the carbon fiber strand into thin bundles, as taught by Sonoda for controlling the desired fiber width via regulating the slit spacing of the splitter, ([0091]).
The use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results allows for the recitation of KSR case law. Where, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
C.) Claim(s) 6-7, is/are rejected under 35 U.S.C. 10_ as being unpatentable over Gerard in view of Hagihara and as further evidenced by as evidenced by Superior Fibers (Fiberglass Reinforced Products (FRP), hereinafter SuperiorFibers)
Regarding claim 6-7, 	
Wherein the reinforcing fabric is any one among unidirectional (UD) carbon fabric, non-crimp fabric (NCF), carbon fabric, glass fabric, and aramid fabric.
Wherein the reinforcing fabric is any one among unidirectional (UD) carbon fabric, non-crimp fabric (NCF), carbon fabric, glass fabric, and aramid fabric.
Gerard teaches the following:
([0031]) teaches a wide variety of veil types that may be utilized, including Hollingsworth & Vose Co. product numbers 8000064, 8000065, 8000068, 8000069, 8000114 and 8000115, BGF Industries product numbers 497A, 504, 550, 627, 975, and various Conformat / Surmat N-XXX products. Highlighting, evidence SuperFibers (¶2) teaching that among other advantages, A-glass fiber Conformat ® provides enhanced acid degradation resistance, compatibility with light weight urethane foams, and can provide exceedingly smooth surface quality through the use of our various Surmat ® veil product options. As such, the following products listed are understood to be recycled glass used to form the various FRP products presented, with various Surmat and Conformat products presented such as Conformat N-720 presented on (Table 1). As such, Vose1 and Vose2 are understood to show that the product implemented in Gerard are aramid veil products, while SuperFibers shows that a glass fabric may also be implemented as an alternative. Accordingly, the simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law. Where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). Additionally, and/or alternatively the case law for intended use of materials in apparatus not being significant may be recited. Where it is well settled that the intended uses of and the particular material used in a coating apparatus have no significance in determining patentability of apparatus claims, see Ex parte Thibault, 164 U.S.P.Q. 666
                                                            Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Samejima et al. (US-2018/0,209,076, with priority to WO-2017/069,153) – teaches in ([0099]) a scratch bar 14 (widening means) that is provided on the downstream side of the comb guide 13 and widens the fiber bundles F by coming into contact with the fiber bundles F 
Wilson et al. (US-2015/0,345,050) – ([0004]) teaches that a fiber processing system according to an example of the present disclosure includes a fiber spreader having a spreader bar that extends in a lengthwise direction between first and second ends, the spreader bar comprising at least one mechanical vibration device operable to vibrate the spreader bar. The at least one mechanical vibration device is connected to input mechanical vibration into the spreader bar at a location between the first and second
Hollingsworth & Vose Co. (8000064) – teaches in a veil comprising an aramid fiber veil / fabric
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                 

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741